United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, BAKERSFIELD
PROCESSING & DISTRIBUTION CENTER,
Bakersfield, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1392
Issued: January 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 6, 2009 appellant, through counsel, filed a timely appeal from May 19 and
December 4, 2008 merit decisions of the Office of Workers’ Compensation Programs denying
her occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that she sustained an injury causally related to
the factors of her federal employment.
FACTUAL HISTORY
On March 14, 2008 appellant, then a 53-year-old mail clerk, filed an occupational disease
claim (Form CA-2) alleging that she sustained a herniated disc and experienced low back pain,
bilateral hip pain and left leg pain with numbness and weakness due to lifting heavy trays of
mail, loading mail into hampers and dispatching trays of mail weighing over 25 pounds at work;

Office File No. xxxxxx312.1 She first became aware of her condition on January 21, 2008 and
first realized it was related to her employment on January 28, 2008.2 Appellant stopped work
and did not return. The employing establishment controverted the claim.
In a February 22, 2008 attending physician’s report (Form CA-20), Dr. Pankaj Shukla, a
Board-certified internist, diagnosed lumbar disc disease and noted that appellant had a
preexisting lumbar condition with degenerative joint disease in 1982. He indicated with a check
mark that he believed that her condition was caused by an employment activity and stated that
she was lifting and pulling over 25 pounds. Dr. Shukla further indicated that appellant was
totally disabled during the period February 11 through April 11, 2008 but that she could return to
light duty on April 12, 2008.
Appellant also submitted a February 18, 2008 medical note that indicated she was
disabled from work during the period February 18 through March 30, 2008.
By letter dated March 19, 2008, the Office notified appellant of the deficiencies in her
claim and requested that she provide additional factual and medical evidence.
A February 1, 2008 magnetic resonance imaging (MRI) scan of appellant’s lumbar spine
revealed mild-to-moderate lumbar spondylosis with central canal and neural foraminal stenosis.
In a March 27, 2008 medical report, Dr. Shukla stated that he had treated appellant since
June 3, 2003. He listed her complaint of chronic low back pain after heavy lifting at work.
Appellant also reported that her old MRI scans revealed degenerative disc disease. Dr. Shukla
stated that appellant’s pain had recently worsened and that she experienced pain radiating to her
legs to the extent that she could not walk. He addressed the results of an MRI scan, which
showed mild-to-moderate lumbar spondylosis with central canal and neural foraminal stenosis.
By decision dated May 19, 2008, the Office denied appellant’s claim on the grounds that
she did not provide sufficient medical evidence to establish that she sustained an injury causally
related to the accepted employment factors.
On June 17, 2008 appellant requested a review of the written record by an Office hearing
representative.
In a June 10, 2008 medical report, Dr. Shukla stated that appellant continued to suffer
from back pain radiating into her legs. He stated that she sustained an injury at work while
lifting heavy objects and that her pain and leg weakness prevented her from walking properly.

1

Appellant previously filed a claim for a September 30, 1982 herniated disc with bilateral hip pain under Office
File No. xxxxxx059. She also filed claims for a March 7, 2002 bilateral foot injury under File No. xxxxxx731 and
for a January 29, 2003 bilateral shoulder strain under File No. xxxxxx259.
2

Appellant alleged that prior to her injury she was working limited duty due to her separate injuries. She stated
that her injury occurred after she was removed from her position and required to work beyond her physical
limitations. The only issue in this case is whether appellant sustained a new occupational disease due to her
employment factors.

2

By decision dated December 4, 2008, an Office hearing representative affirmed the
May 19, 2008 Office decision. It found that the submitted medical evidence was insufficient to
establish appellant’s claim as it did not contain a rationalized medical opinion showing that
appellant sustained an injury due to her employment.
LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act3
has the burden of establishing the essential elements of her claim by the weight of the reliable,
probative and substantial evidence,4 including that she is an “employee” within the meaning of
the Act5 and that she filed her claim within the applicable time limitation.6 The employee must
also establish that she sustained an injury in the performance of duty as alleged and that her
disability for work, if any, was causally related to the employment injury.7
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9

3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
5

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
6

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
7

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

9

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

ANALYSIS
The issue is whether appellant established that she sustained a back condition due to
lifting and loading mail during her federal employment. The Board finds she has not met her
burden of proof.
In support of her claim, appellant submitted a February 22, 2008 attending physician’s
report and other medical records dated through June 10, 2008 from Dr. Shukla who diagnosed
lumbar disc disease and noted that appellant had preexisting degenerative disease of the lumbar
spine. Dr. Shukla indicated with a checkmark that he believed appellant’s condition was caused
by her employment activities and stated that she was lifting over 25 pounds. The Board has held
that an opinion on causal relationship that consists only of checking “yes” to a form question on
whether the claimant’s disability was related to her employment is of little probative value and
insufficient to establish a causal relationship.10 As Dr. Shukla did not explain his reasoning for
finding that appellant’s condition was related to her employment activities, the Board finds that
this report is of diminished probative value.11
Further, the Board finds that the subsequent medical reports are similarly of diminished
probative value. Dr. Shukla merely noted that appellant experienced chronic low back pain after
heavy lifting at work. He stated that appellant continued to suffer back pain radiating into her
legs resulting in difficulties walking. Dr. Shukla discussed the results of an MRI scan showing
lumbar spondylosis with central canal and neural foraminal stenosis. He did not provide any
opinion addressing how appellant’s back condition was caused or aggravated by her work
activities but simply repeated appellant’s belief that her condition was caused by her
employment.12 Further, Dr. Shukla did not describe a full history of appellant’s preexisting back
condition or explain how his treatment in 2008 was related to her history of preexisting lumbar
disease.13 As he did not provide a well-rationalized medical opinion, based on an accurate
medical and factual background, explaining how appellant’s current back condition was causally
related to her employment activities, his opinion is insufficient to establish her claim.14
The only other medical evidence of record consists of a February 18, 2008 medical note
indicating that appellant was disabled through March 30, 2008 and a February 1, 2008 MRI scan.
As neither of these documents addressed causal relationship, they are also of diminished
probative value.15

10

Lucrecia M. Nielson, 42 ECAB 583 (1991).

11

Id.

12

The fact that a condition manifested during employment or appellant’s belief that her condition was caused or
aggravated by employment conditions is insufficient to establish causal relationship. Frederick H. Coward, Jr., 41
ECAB 843, 852 (1990); Ruby I Fish, 46 ECAB 276 (1994).
13

See Frank Luis Rembisz, 52 ECAB 147 (2000).

14

See Kathy A. Kelley, 55 ECAB 206 (2004).

15

See Donald T. Pippin, 54 ECAB 631 (2003); Conard Hightower, 54 ECAB 796 (2003).

4

CONCLUSION
The Board finds that appellant did not establish that she sustained an injury causally
related to the factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the December 4 and May 19, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: January 14, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

